



Exhibit 10(ss)




RABBI TRUST AGREEMENT
FOR
TCF EMPLOYEES OMNIBUS DEFERRED COMPENSATION PLAN




THIS TRUST AGREEMENT, made this 15th day of April 2019, by and between TCF
Financial Corporation, a Delaware corporation (“TCF Financial”) and The First
National Bank in Sioux Falls (the “Trustee”);


W I T N E S S E T H:


WHEREAS, TCF Financial has previously established the TCF Employees Deferred
Stock Compensation Plan (the “Deferred Stock Plan”), which Plan is now in full
force and effect, and the TCF Financial Senior Officer Deferred Compensation
Plan (a “Prior Frozen Plan”) which provided for deferral of compensation earned
prior to 2005;


WHEREAS, an affiliate of TCF Financial, Winthrop Resources Corporation, had
previously established the Winthrop Resources Corporation Non-Qualified Deferred
Compensation Plan (also a “Prior Frozen Plan”) which provided for deferral of
compensation earned prior to 2005;


WHEREAS, the Deferred Stock Plan and the Prior Frozen Plans have been combined
under the TCF Employees Omnibus Deferred Compensation Plan (the “Omnibus Plan”
or “Plan”);


WHEREAS, the Omnibus Plan is a nonqualified deferred compensation plan for a
select group of management of TCF Financial and its subsidiaries (collectively,
the “Companies” or individually, the “Company”);


WHEREAS, TCF Financial and its affiliates have incurred or expect to incur
liability under the terms of such Plan with respect to individuals participating
in such Plan;


WHEREAS, TCF Financial has previously established the Trust for TCF Employees
Deferred Stock Compensation Plan and the Trust for TCF Financial Senior Officer
Deferred Compensation Plan, and Winthrop Resources Corporation has previously
established the Trust for Winthrop Resources Corporation Non-Qualified Deferred
Compensation Plan;


WHEREAS, TCF Financial and its affiliates wish to merge said trusts and
establish a single trust (the “Trust”) for the Omnibus Plan and wish for the
Companies to contribute assets to be held therein, subject to the claims of the
contributor company’s creditors in the event of the contributor’s insolvency, as
herein defined, until paid to Plan participants and their beneficiaries in such
manner and at such times as specified in the Plan;




Page 1 of 16

--------------------------------------------------------------------------------





WHEREAS, it is the intention of the parties that this Trust will constitute an
unfunded arrangement and will not affect the status of the Plan as an unfunded
plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for the purposes of section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and of Title
I of the Employees Retirement Income Security Act of 1974, as amended (“ERISA”);
and


WHEREAS, it is the intention of TCF Financial that the Trust will provide a
source of funds to assist in meeting the liabilities under the Plan;


NOW, THEREFORE, the parties to this Agreement do hereby establish the Trust and
agree that the Trust will be comprised, held, and disposed of as follows:


Page 2 of 16

--------------------------------------------------------------------------------





ARTICLE 1


ESTABLISHMENT AND ACCEPTANCE OF TRUST


Section 1.1. The Trust for TCF Employees Deferred Stock Compensation Plan, the
Trust for TCF Financial Senior Officer Deferred Compensation Plan, and the Trust
for Winthrop Resources Corporation Non-Qualified Deferred Compensation Plan are
hereby merged into the Trust established under this Trust Agreement, and the
assets of said trusts will become the principal of the Trust to be held,
administered, and disposed of by Trustee as the successor trustee as provided in
this Agreement. This Trust will be known as the “TRUST FOR TCF OMNIBUS EMPLOYEES
DEFERRED COMPENSATION PLAN.” The Trustee hereby accepts the Trust subject to all
of the terms and conditions of this Agreement, and agrees to hold and administer
the assets of the Trust and to execute the Trust in accordance with the
provisions hereof. The assets deposited with the Trustee and held pursuant to
this Trust are referred to herein collectively as the “Trust Fund.”


Section 1.2. Amounts contributed to the Trust Fund or credited to the
participants’ account under the Plan pursuant to the terms of the Plan are not
included in the participants’ gross income for federal income tax purposes until
such time as they are actually paid or otherwise made available to such
participants.


Section 1.3. The Trust established hereby will be irrevocable.


Section 1.4. The Trust is intended to be a grantor trust, of which TCF Financial
is the grantor, within the meaning of subpart E, part I, subchapter J, subtitle
A of the Code (more commonly known as a “rabbi trust”) and will be construed
accordingly.


Section 1.5. The Trustee will be subject to the direction of TCF Financial as
set forth herein. To the extent TCF Financial delegates any of its rights or
duties under this Agreement to a committee, a third-party plan administration
firm (a “Record Keeper”), or another third party, TCF Financial will remain
liable to the Trustee under this Agreement as if TCF Financial had exercised
such rights or performed such duties directly.


ARTICLE 2


CONTRIBUTIONS TO THE TRUST


Section 2.1. At any time or from time to time, any of the Companies may, in its
sole discretion, make contributions of cash, TCF Financial common stock, or such
other property in trust with Trustee to augment the principal to be held,
administered, and disposed of as provided in this Agreement. Notwithstanding
provision herein to the contrary, upon inspection, the Trustee may decline to
accept real property and other non-cash assets (other than TCF Financial common
stock) into the Trust. Neither the Trustee nor any Plan participant or
beneficiary will have any right to compel such additional deposits.




Page 3 of 16

--------------------------------------------------------------------------------





a. To the extent that assets attributable to individual Plan participants or to
a Company or Companies or to a future-Trust-expense account are required for any
purpose under the Plan or Trust, TCF Financial (or the Record Keeper if TCF
Financial delegates such duty to the Record Keeper) will direct the Trustee
regarding such allocation of assets.
                
b.    In addition, within ten (10) business days following the occurrence of a
Change in Control as defined in the TCF Financial Incentive Stock Program (a
“Change in Control”), the Companies will contribute an amount equal to 300% of
the aggregate expenses incurred by the Companies in administering the Plan and
by the Trustee in administering the Trust during the last full calendar year
immediately preceding the occurrence of the Change in Control. Such contribution
will be accompanied by a statement, pursuant to Section 2.1(a) above, that the
contribution should be allocated to the future-Trust-expense sub-account. If the
Companies cannot determine such amount with reasonable certainty prior to the
date on which the contribution is due, the Companies may instead contribute
$150,000 collectively. No other contribution will be required solely on account
of a Change in Control.


The Trustee will be under no obligation to collect any such contributions, and
all responsibility for determining the amount, timing, and types of
contributions made hereunder will be upon the Companies. Except as provided
under Section 2.1(b) hereof, nothing in this Agreement will be construed as
requiring the Companies, or any of them, to make any contributions to the Trust.


Section 2.2. All contributions so received and all proceeds, investments,
reinvestments, and income thereof in the Trustee’s possession will be held,
invested, and, with all disbursements therefrom, accounted for by the Trustee as
provided in this Agreement.


Section 2.3.


a.     The principal of the Trust and any earnings thereon will be held separate
and apart from funds of the Companies and will be used exclusively for the uses
and purposes of Plan participants and general creditors as set forth herein.
Plan participants and beneficiaries will have no preferred claim on, or
beneficial interest in, any assets of the Trust. Any rights created under the
Plan and this Agreement will be mere unsecured contractual rights of Plan
participants and their beneficiaries against the Companies. No portion of the
Trust Fund will be diverted to or used for any purpose other than the payment of
benefits pursuant to the Plan, or for the payment of expenses of administrating
the Plan and the Trust, or the payment of expenses incurred in the making and
administrating the Trust investment pursuant to Sections 4 and 5, until such
time as the Companies’ obligations to make payments pursuant to the Plan have
been fully discharged; provided, and notwithstanding anything in this Agreement
to the contrary, at all times during the continuance of this Trust, the
principal and income of the Trust Fund will be subject to the claims of the
general creditors of the Companies under federal and state law in the event of
Insolvency as defined below. Pursuant to Internal Revenue Service Notice
2000-56, notwithstanding anything herein to the contrary, assets contributed by
TCF Financial for the benefit of employees or service providers of its
subsidiaries (“Parent Contributions”) will be subject to the claims of the
general creditors of both TCF Financial and its subsidiaries under federal and
state law in the event of Insolvency as defined below.


Page 4 of 16

--------------------------------------------------------------------------------







b.     The Trustee will cease payment of benefits to Plan participants and their
beneficiaries if the Company that employs or employed the participant is
Insolvent. At all times during the continuance of this Trust, the principal and
income of the Trust will be subject to the claims of general creditors of each
Company under federal and state law as set forth below. The Board of Directors
and the Chief Executive Officer of each Company will have the duty to inform the
Trustee in writing of that Company’s Insolvency. If a person claiming to be
creditor of a Company alleges in writing to the Trustee that such Company has
become Insolvent, the Trustee will determine whether the Company is Insolvent
and, pending such determination, will discontinue payment of Plan benefits to
such Company’s employees and former employees. In response to a creditor’s
written allegation that a Company is Insolvent, the Trustee will request, within
10 business days, from such Company sufficient information to determine if the
Company is Insolvent. Per Section 2.1(a), the Company (or the Record Keeper)
will direct the Trustee regarding assets attributable to the Company. If the
Company fails to supply sufficient information from which the Trustee may
determine if the Company is Insolvent within 30 business days of the Trustee’s
request, the Trustee will promptly request such information from the alleging
party. If at any time the Trustee has determined that the Company is Insolvent,
the Trustee will discontinue payments to such Company’s employees and former
employees and will hold all assets attributable to contributions of such Company
for the benefit of such Company’s creditors. Unless the Trustee has actual
knowledge of a Company’s Insolvency or has received notice from the Company or a
person claiming to be a creditor alleging that the Company is Insolvent, the
Trustee will have no duty to inquire whether any Company is Insolvent. The
Trustee may in all events rely on such evidence concerning the Company’s
solvency as may be furnished to the Trustee which will give the Trustee a
reasonable basis for making a determination concerning the Company’s solvency,
and nothing in this Agreement will in any way diminish any right of the Plan’s
participants or their beneficiaries to pursue their rights as general creditors
of a Company with respect to benefits payable to them pursuant to the Plan. A
Company will be considered “Insolvent” for the purposes of this Agreement if it
is unable to pay its debts as they mature, or if it is a party as a debtor to a
proceeding pending under the U.S. Bankruptcy Code or under any other applicable
state or federal bankruptcy law. The Trustee will resume the payments of
benefits to Plan participants or their beneficiaries in accordance with Article
3 of this Agreement only after the Trustee has determined that the Company is
not Insolvent or is no longer Insolvent. Provided that there are sufficient
assets, if Trustee discontinues the payment of benefits from the Trust under
this Section and subsequently resumes such payments, the first payment following
such discontinuance will include the aggregate amount of all payments due to
Plan participants or their beneficiaries under the terms of the Plan for the
period of such discontinuance, less the aggregate amount of any payments made to
Plan participant or their beneficiaries by a Company in lieu of the payments
provided for under this Agreement. The Trustee may assume that no Company has
made such a payment unless the Committee has notified the Trustee to the
contrary.


Section 2.4. Notwithstanding anything herein to the contrary, TCF Financial
hereby represents that no Company will contribute assets to the Trust that are
located outside of the United States or cause Trust assets to be transferred
outside of the United States. Furthermore, TCF Financial hereby represents that
no Company will contribute to the Trust (i) in connection with


Page 5 of 16

--------------------------------------------------------------------------------





a change in any Company’s financial health; (ii) when any Company’s
tax-qualified defined benefit plan is in at-risk status; (iii) when any Company
is a debtor in a case under the United States Bankruptcy Code or similar state
law; or (iv) six (6) months before or after the date any Company’s tax-qualified
defined benefit plan terminates while insufficient for benefit liabilities. TCF
Financial also represents that it will give Trustee prompt written notice should
the preceding conditions (i) through (iv) preclude the operation of a Trust
Agreement provision that would otherwise cause the Trust to become irrevocable.


ARTICLE 3


PAYMENTS FROM THE TRUST FUND


Section 3.1. TCF Financial has appointed a committee of its employees to
administer the Plan (the “Committee”). The Committee will be responsible for
determining the entitlement of a Plan participant or his or her beneficiary to
benefits under the Plan and will consider and review any claim for benefits
under the procedures set out in the Plan. The Committee may appoint a Record
Keeper to perform any of the Committee’s duties with respect to the Plan and
Trust and will notify the Trustee in writing of any such appointment. The
Committee or the Record Keeper will deliver to the Trustee a schedule (the
“Payment Schedule”) that indicates the amounts payable (gross and net of all
taxes required to be withheld) in respect of each Plan participant (and his or
her beneficiaries), that provides a formula or other instructions acceptable to
the Trustee for determining the amounts so payable, the form in which such
amount is to be paid (as provided for or available under the Plan), and the time
of commencement for payment of such amounts. Except as otherwise provided
herein, the Trustee will make payments to Plan participants and their
beneficiaries in accordance with such Payment Schedule. The Secretary of the
Committee will certify to the Trustee the name of the persons who have the
authority to act on behalf of the Committee or on behalf of the Record Keeper,
respectively, and the Trustee may assume that such authority continues until the
Committee notifies the Trustee to the contrary.


The Board of Directors and the Chief Executive Officer of each Company will have
the duty to notify the Committee, the Record Keeper, and the Trustee of a Change
in Control. Also, the Committee will notify the Record Keeper of any event that
would cause benefits to be payable under the Plan. If a purported Plan
participant or beneficiary alleges in writing directly to the Trustee that a
benefit is payable under the Plan, the Trustee will share such written
allegation with the Committee and the Record Keeper and will await direction.


The Trustee will be held harmless and will not be liable for its acts with
respect to distributions from the Trust Fund if it has acted in good faith in
accordance with the most recent payment instructions provided by the Committee
(or the Record Keeper) and the provisions of this Section 3.1


Section 3.2. The Companies will pay: (a) all broker fees and other expenses
incurred in connection with the sale or purchase of investments (other than
investments that are intended to correspond to investments directed by Plan
participants); (b) all personal property taxes, income taxes, and other taxes of
any kind at any time levied and assessed under any present or future law


Page 6 of 16

--------------------------------------------------------------------------------





upon, or with respect to, the Trust Fund or any property included in the Trust
Fund (other than income tax amounts that are reasonably required to be withheld
from payments by the Trust to participants and beneficiaries); and (c) the
Trustee’s own compensation and all other reasonable expenses of administering
the Plan and Trust; provided, however, that payment of legal and/or professional
fees reasonably incurred by the Trustee and/or the Trust in making
determinations regarding Insolvency pursuant to Section 2.3 of this Agreement
will be made only if TCF Financial is notified in advance of the Trustee’s
retention, which consent will not be unreasonably withheld. Amounts due and
payable to the Trustee that remain unpaid for more than thirty days after the
Trustee gives TCF Financial notice of such amounts will incur interest at the
highest rate of interest assessable by the Trustee for overdue payments of any
kind from any other customer. In the event the Trustee files suit to collect
amounts due and unpaid under this Section 3.2, the Companies will reimburse the
Trustee for the full amount of the Trustee’s reasonable costs and attorneys’
fees incurred in connection with the initiation, maintenance, and resolution of
such suit. In any dispute regarding amounts payable to the Trustee by the
Companies pursuant to this Section 3.2, the Companies will have no right to any
reduction in the amounts payable to the Trustee based on the Trustee’s
performance of its duties under the Agreement (or any alleged failure to perform
those duties), unless the Trustee’s actions are shown by the Companies to have
been arbitrary and capricious. Trust assets that are attributable to
contributions designated for the payment of Plan expenses may be used to pay the
amount payable pursuant to this Section 3.2. None of the amounts payable
pursuant to this Section 3.2 will be payable from Trust assets that have been
designated for Plan benefits unless and until the Trustee has exhausted all of
its other legal and equitable remedies. In the event all such remedies are
exhausted, expenses will be charged to the Trust Fund without being allocated to
the amount designated for Plan benefits for any particular participant, unless
an expense is directly attributable to one or more participants, in which case
such expense will be charged directly to the amount designated for Plan benefits
with respect to such participants. The Trustee may dispose of Trust investments,
if necessary, to provide cash assets for the payment of expenses. The Trustee
will not delay or withhold payment to any participant or beneficiary on account
of any dispute regarding payments due under this Section 3.2.


Section 3.3. The Trustee will make provisions for the reporting and withholding
of any federal, state or local taxes that may be required to be withheld with
respect to payments from the Trust Fund as directed by the Committee or its
designate, and will pay amounts withheld to the appropriate taxing authorities
or determine that such amounts have been reported, withheld, and paid by the
Companies.


Section 3.4. Distributions pursuant to Section 3.1 will be deemed to have been
sufficiently made if they are sent by first class mail to the participant or the
beneficiary at the address provided to the Trustee by the Committee or the
Record Keeper. If any such distribution is returned to the Trustee unclaimed,
the Trustee will notify the Committee and the Record Keeper, and will not make
any further distributions to such payee until the Committee or Record Keeper
provides a different address for the payee. If the payee cannot be located
within twelve weeks after the Trustee’s notice to the Committee and the Record
Keeper is given, the Trustee will solicit payment directions from the Committee.




Page 7 of 16

--------------------------------------------------------------------------------





Section 3.5. TCF Financial may make payment of benefits directly to Plan
participants or their beneficiaries as they become due under the terms of the
Plan. The Committee will notify the Trustee of TCF Financial’s decision to make
payment of benefits directly prior to the time amounts would otherwise be
payable to participants or their beneficiaries under the Payment Schedule. In
such notice, the Committee will specify the extent to which the Trustee should
deviate from the Payment Schedule. In addition, if the principal of the Trust,
and any earnings thereon, are not sufficient to make payments of benefits
according to the Plan, TCF Financial will make the balance of each such payment
as it falls due. The Trustee will notify the Committee where principal and
earnings are not sufficient.


ARTICLE 3A


PAYMENTS TO A COMPANY


Except as in the event of Insolvency, no Company will have the right or power to
direct the Trustee to return to any Company or to divert to others any Trust
asset before all payment of benefits has been made to Plan participants and
their beneficiaries pursuant to the terms of the Plan.


ARTICLE 4


INVESTMENTS OF THE TRUST FUND


Section 4.1.


        a.     The Committee and the Record Keeper each has the power to direct
the Trustee in the investment, reinvestment, or disposition of all the assets of
the Trust. The Trustee will invest Trust assets (including exercising voting
rights with respect thereto) and dispose of Trust assets, without distinction
between principal and income, only as directed by the Committee or the Record
Keeper. Such directing parties will have complete discretion with respect to the
investment of Trust assets, and the Trustee will not invest or dispose of Trust
assets without the direction of such a directing party. A plan participant will
have no right to direct the Trustee as to the investment of Trust assets; if the
Plan permits participant involvement in the investment process, the Committee or
the Record Keeper could take such involvement into account, but any resulting
direction to the Trustee will be deemed to be the direction of the Committee or
the Record Keeper (and not the direction of the participant) for purposes of
this Agreement. TCF Financial acknowledges that the Trustee will not have “some
investment discretion” within the meaning of Revenue Procedure 92-64.


The Trustee will have no duty to question or make inquiries as to any investment
direction the Committee or the Record Keeper has given as provided herein;
provided, that the Trustee may for reasonable periods of time hold in its
banking department any part or all of the Trust Fund for which it has not
received investment instructions uninvested in an interest-bearing or
noninterest-bearing deposit account offered by Trustee without liability for any
interest income resulting therefrom, pending the investment of such funds or the
use of such funds for the payment of costs, expenses or benefits payable under
the Plan, even though the Trustee receives and retains float income therefrom.


Page 8 of 16

--------------------------------------------------------------------------------







b.     The Trustee will not be liable for any action taken or omitted by it
pursuant to the written directions of the Committee or the Record Keeper.


Section 4.2. Notwithstanding the foregoing, the rights of each Plan participant
to the amounts credited for Plan benefits will be subject to the claims of the
general creditors of the Company that employs or employed the participant.


Section 4.3. During the term of this Trust, all income received by the Trust,
net of expenses and taxes, will be distributed to the participants, except as
provided under the terms of the Plan.


ARTICLE 5


POWERS AND DUTIES OF THE TRUSTEE


Section 5.1. In addition to the powers and duties conferred upon the Trustee by
any other provision of this Agreement, but subject to the provisions of Article
4 hereof, the Trustee will have all the usual powers conferred by law on
trustees and will also have the following express powers with respect to the
Trust Fund:


a.    To retain, to exchange for any other property, to sell in any manner and
at any time, to divide, subdivide, partition, mortgage, improve, alter, remodel,
repair, and develop in any manner any property, real or personal, to lease such
property for any period of time, and to grant options to sell or lease any such
property, without regard to restrictions and without the approval of any court.


b.    As directed by the Committee, to vote stock held by the Trust Fund
personally or by proxy, and to delegate the Trustee’s voting powers with respect
to such stock to such proxy.


c.    To exercise subscription, conversion, and other rights and options as
directed by the Committee, and to make payments from the Trust Fund in
connection therewith.


d.    At the direction of the Committee, to take any action and to abstain from
taking any action with respect to any reorganization, consolidation, merger,
dissolution, recapitalization, refinancing, and any other plan or change
affecting any property constituting a part of the Trust Fund, and in connection
therewith to delegate its discretionary powers and to pay assessments,
subscriptions, and other charges from the Trust Fund.


e.    In any manner, and to any extent, to waive, modify, reduce, compromise,
release, settle, and extend the time of payment of any claim of whatsoever
nature in favor of or against the Trustee or all or any part of the Trust Fund.


f.    At the direction of the Committee, to borrow money from any person and to
pledge assets of the Trust Fund as security for repayment of any such loan.




Page 9 of 16

--------------------------------------------------------------------------------





g.    Notwithstanding any powers granted to the Trustee pursuant to this
Agreement or to applicable law, the Trustee will not have any power that could
result in the Trust being classified as a business entity such as a corporation
or partnership within the meaning of Section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Code.


h. The Trustee is expressly authorized to (i) engage in any transaction with, or
acquire services from, an organization affiliated with the Trustee, including
any department or division of the Trustee, and any future successors thereto
(collectively for purposes of this paragraph referred to as the “Affiliated
Entities”, to provide services to assist in or facilitate the purchase or sale
of investment securities in the Trust, (ii) acquire as assets of the Trust
shares of mutual funds to which Affiliated Entities provide, for a fee, services
in any capacity and (iii) acquire in the Trust any other services or products of
any kind or nature from the Affiliated Entities regardless of whether the same
or similar services or products are available from other institutions. The Trust
may directly or indirectly (through mutual funds fees and charges for example)
pay management fees, transaction fees and other commissions to the Affiliated
Entities for the services or products provided to the Trust and/or such mutual
funds at such Affiliated Entities’ standard or published rates without offset
(unless required by law) from any fees charged by the Trustee for its services
as Trustee. The Trustee may also deal directly with the Affiliated Entities
regardless of the capacity in which it is then acting, to purchase, sell,
exchange or transfer assets of the Trust even though the Affiliated Entities are
receiving compensation or otherwise profiting from such transaction or are
acting as a principal in such transaction. Each of the Affiliated Entities is
authorized to (i) effect transactions on national securities exchanges for the
Trust as directed by the Trustee, and (ii) retain any transactional fees related
thereto, consistent with Section 11(a)(1) of the Securities Exchange Act of
1934, as amended, and related Rule 11a2-2(T). Included specifically, but not by
way of limitation, in the transactions authorized by this provision are
transactions in which any of the Affiliated Entities are serving as an
underwriter or member of an underwriting syndicate for a security being
purchased or are purchasing or selling a security for its own account.


i.    The Trustee may invest in securities (including stock or rights to acquire
stock) or obligations issued by TCF Financial. All rights associated with assets
of the Trust will be exercised by the Trustee or the person designated by the
Trustee and will in no event be exercisable by or rest with Plan participants.
TCF Financial will have the right, at any time and from time to time in its sole
discretion, to substitute assets of equal fair market value for any asset held
by the Trust. The right is exercisable by TCF Financial in a non-fiduciary
capacity without the approval or consent of any person in a fiduciary capacity.


j.     Permissible investments under this Agreement include investments
administered, advised, custodied, issued, offered, sponsored, underwritten,
supported by the credit of, or other serviced by the Trustee or by an affiliate
of the Trustee, including but not limited to deposit accounts, certificates of
deposit, securities, obligations, mutual fund shares, and common trust funds (in
which case the relevant declarations of trust from any such common trust fund
will constitute part of this Agreement).




Page 10 of 16

--------------------------------------------------------------------------------





Section 5.2. The Trustee will have no duties whatsoever except as are
specifically set forth as such in this Agreement, and no implied covenant or
obligation will be read into this Agreement against the Trustee.


Section 5.3. The Trustee shall have, without exclusion, all powers conferred on
trustees by applicable law, unless expressly provided otherwise herein,
provided, however, that if an insurance policy is held as an asset of the Trust,
the Trustee shall have no power to name a beneficiary of the policy other than
the Trust, to assign the policy (as distinct from conversion of the policy to a
different from) other than to a successor trustee, or to loan to any person the
proceeds of any borrowing against such policy.




ARTICLE 6


ACCOUNTS OF THE TRUSTEE; VALUATION OF TRUST FUND


Section 6.1. The Trustee will keep accurate and detailed accounts of all
investments, receipts, disbursements, distributions, and other transactions.
Such accounts will be open to inspection and audit by TCF Financial at all
reasonable times during business days.


Section 6.2. As of each December 31st, and at such other times as the Committee
may reasonably require, the Trustee will determine the fair market value of the
Trust Fund and will notify the Committee and the Record Keeper in writing of the
fair market value as so determined within 30 days thereof. The fair market value
of the Trust Fund will be the fair market value of all securities and other
assets then held in the Trust Fund, including all income received since the last
valuation and income accrued and unpaid at the close of the valuation period. In
determining fair market value, the Trustee may rely upon any information that it
believes to be reliable, including reports of sales and of bid and asked prices
of issues listed on an exchange as disclosed in newspapers of general
circulation or in generally recognized financial services, quotations with
respect to unlisted issues as supplied by any reputable broker or investment
bank, or from any other source that the Trustee believes to be reliable, or the
Trustee may make any such determination based upon its own analysis of such
records or reports of any company issuing such stock or other securities as are
made available to them. The Committee will direct the Trustee as to the value of
any Trust asset lacking a readily obtainable fair market value.


ARTICLE 7


ADMINISTRATIVE PROVISIONS


Section 7.1. Except as otherwise specifically provided herein, the Trustee may
rely upon the authenticity, truth, and accuracy of, and will be fully protected
in acting upon:


a.    Any copy of a resolution of the Board of Directors of TCF Financial or any
of the Companies, if certified by the Secretary or an Assistant Secretary of the
appropriate Company under its corporate seal.




Page 11 of 16

--------------------------------------------------------------------------------





b.    Any notice, direction, certification, approval, or other writing of the
Committee, if evidenced by an instrument signed in the name of the Committee by
one or more of its members or by the Secretary of TCF Financial.


c.    Any notice, direction, certification, or other writing, given by the
authorized Record Keeper pursuant to this Agreement which is believed by the
Trustee to be genuine and to have been sent by such Record Keeper.


Section 7.2. TCF Financial will pay Trustee’s fees and reasonable expenses,
including expenses for engaging third-party service providers. Such expenses
will not be offset from Trustee fees.


Section 7.3. No person dealing with the Trustee will be obligated to see to the
application of any property paid or delivered to the Trustee or to inquire into
the expediency or propriety of any transaction or the Trustee’s authority to
consummate the same.


Section 7.4. Ownership of the assets comprising the Trust Fund will be in the
Trustee, in its capacity as Trustee, and participants in the Plan and their
beneficiaries will have no right or interest in or to such assets, except as
specifically provided herein. The rights of any participant or his beneficiaries
to any benefits or future payments hereunder or under the provisions of the Plan
will be solely those of unsecured, general creditors of the Companies, and such
rights will not be subject to attachment, garnishment or other legal process by
any creditor of any such participant or beneficiary. Except to the extent that a
Plan participant will have a continuing right to designate a beneficiary of any
amount payable in the event of his death, benefits payable to Plan participants
or their beneficiaries under this Agreement may not be alienated, anticipated,
commuted, pledged, encumbered, transferred, or assigned (either at law or in
equity), or subjected to attachment, garnishment, level, execution, or other
legal or equitable process.


Section 7.5 Any direction, notice, or other communication under this Agreement
will be given in writing and, unless the recipient has timely delivered a
superseding address hereunder, addressed as indicated below. The Committee will
apprise the Trustee of such contact information for any Record Keeper. The
Trustee will not be charged to Trustee’s detriment with knowledge of an emailed
direction if the email cannot be shown to have been sent to Trustee
return-receipt requested.


Page 12 of 16

--------------------------------------------------------------------------------





If to Trustee:


The First National Bank in Sioux Falls
c/o Thomas Benz, Vice President and Trust Officer
100 South Phillips Avenue
    Post Office Box 5186
Sioux Falls, South Dakota 57117-5186
tfbenz@fnbsf.com


If to TCF Financial, the Committee, or any Company:


TCF Financial Corporation
c/o Kirk Johnson, Senior Vice President, Chief Legal Counsel - Corporate and
Securities
200 Lake Street East
Wayzata, MN 55391
kjohnson2@tcfbank.com
ARTICLE 8


SUCCESSION OF TRUSTEES


Section 8.1. The Trustee acting hereunder will be one qualified corporation
appointed by TCF Financial to serve in such capacity.


Section 8.2. The Trustee may be removed by the Board of Directors of TCF
Financial at any time upon the receipt by the Board of Directors of TCF
Financial of the consent of at least two-thirds of the aggregate of (i) the
Plan’s participants who are active employees, (ii) the participants who are
former employees but who are entitled to benefits under the Plan and (iii) the
beneficiaries of deceased participants who are entitled to benefits under the
Plan (counting the multiple beneficiaries of a single participant as
beneficiary, whose consent is given only if a majority of such beneficiaries
give their consent) to such removal. Any such notice of removal provided to the
Trustee will include a certification from TCF Financial that the consent
required under this paragraph has been obtained in full. Any such notice of
removal will be effective 30 days after delivery to the Trustee or upon such
shorter notice as accepted by the Trustee.


Section 8.3. The Trustee may resign as Trustee hereunder by filing with the
Committee a written resignation which will take effect 30 days after the date of
such filing. A Change in Control will not limit the Trustee’s ability to resign.


Section 8.4. All of the provisions set forth herein with respect to the Trustee
will relate to each successor Trustee so appointed with the same force and
effect as if such successor Trustee originally had been named herein as a
Trustee.


Section 8.5. Upon the appointment of a successor Trustee, the removed or
resigning Trustee will transfer and deliver those assets of the Trust Fund in
its possession or under its control to the remaining Trustee or Trustees, if
any, or otherwise to the successor Trustee or Trustees, together with all such
instruments of transfer, conveyance, assignment, and further assurance as


Page 13 of 16

--------------------------------------------------------------------------------





the remaining or successor Trustee may reasonably require. Any removed or
resigning Trustee will, at the request of the Committee, or may, in its own
discretion, file with the Committee an account of its actions as Trustee. The
receipt and approval by the Committee of the final account of the removed or
resigning Trustee will be a full and complete acquittal and discharge from
liability of such removed or resigning Trustee, and any successor Trustee will
have no liability whatsoever for the acts or omissions of any prior Trustee in
which it did not participate. If the Committee will fail to express in writing
its objections to any account delivered by any removed or resigning Trustee
within six months from the date of receipt by the Committee of such account,
such account will be considered as approved by the Committee.


Section 8.6. If the Trustee resigns or is removed, and TCF has failed to provide
Trustee with a successor trustee’s written acceptance of trusteeship with
respect to the Trust on or by the effective date of such resignation or removal,
the Trustee may apply to a court of competent jurisdiction for appointment of a
successor. The expenses of the Trustee in connection with such a proceeding will
be charged to the Trust.


ARTICLE 9


AMENDMENT AND TERMINATION OF THE TRUST


Section 9.1. This Agreement may be amended at any time and from time to time by
way of a written instrument signed by TCF Financial and the Trustee, to the
extent that Plan participants and beneficiaries who are then entitled to
benefits under the Plan have consented in writing thereto. In any event, no
amendment will conflict with the terms of the Plan.


Section 9.2. This Trust will not be terminated until all of the Companies’
obligations to make distributions pursuant to the Plan have been fully
discharged, except to the extent that Plan participants and beneficiaries who
are then entitled to benefits under the Plan have consented in writing to an
earlier termination. To the extent the Trust is terminated, Trust assets
(including Parent Contributions) remaining after payment of outstanding charges
under this Agreement will be distributed to TCF Financial.


Section 9.3. TCF Financial will be responsible for obtaining such consents. (If
a single deceased participant has multiple beneficiaries, all such beneficiaries
will be deemed to have consented if a majority have actually consented, and none
of such beneficiaries will be deemed to have consented if less than a majority
has actually consented.) TCF Financial will notify the Trustee and the Record
Keeper in writing of those participants and beneficiaries who have not
consented; as to such individuals, the Trust will persist without changes to its
terms. The Trustee may assume that TCF Financial has obtained all possible
consents unless TCF provides written notice to the contrary upon signing the
amendment or directing Trust termination, as the case may be.






Page 14 of 16

--------------------------------------------------------------------------------





ARTICLE 10


MISCELLANEOUS


Section 10.1. Each Company making a contribution to the Trust Fund pursuant to
the provisions of the Plan will, by virtue of its making such contribution,
become a party to this Agreement and will have the same rights and obligations
as if it had executed this Agreement as one of the original parties thereto.
Nonetheless, this provision will not diminish TCF Financial’s duties to the
Trustee under this Agreement, including the duty to indemnify, hold harmless,
and release the Trustee.


Section 10.2. Nothing contained in this Agreement will be deemed to constitute a
contract of employment between the Companies and any employee of any of them.


Section 10.3. This Agreement may be executed in any number of counterparts, each
of which will be deemed to be the original, and all of such counterparts will
together constitute one and the same document.


Section 10.4. Except when otherwise indicated by the context, any masculine
terminology used in this Agreement will also include the feminine and neuter,
and the definition of any term herein in the singular will also include the
plural (and vice versa). The headings of Articles of this Agreement are for
convenience of reference only and will have no substantive effect on the
provisions of this Agreement.


Section 10.5. Any notice required hereunder may be waived by the person entitled
thereto.


Section 10.6. This Agreement will be construed and interpreted in accordance
with the laws of the State of Minnesota, except to the extent superseded by
applicable federal laws. All controversies arising under this Agreement and not
otherwise resolved will be submitted to a United States District Court or state
court of competent jurisdiction located in such state. The Trustee will not be
required to account in any other court.


Section 10.7. This Agreement will constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, and will supersede and
replace all previous agreements relating to the same subject matter, both
written and oral.


Section 10.8. The effective date of this Agreement will be the date first
written above.


Section 10.9.    Where this Agreement and the Plan conflict, this Agreement will
prevail as to the rights and duties of the Trustee.


Section 10.10 Any provision of this Agreement prohibited by law will be
ineffective to the extent of any such prohibition without invalidating the
remaining provisions thereof.




Page 15 of 16

--------------------------------------------------------------------------------





ARTICLE 11


SPECIAL PROVISIONS REGARDING DEFERRED STOCK


Section 11.1. Effective for deferrals of incentive compensation earned in 2011
and thereafter the Trustee shall accept as directed by the Committee
contributions of common stock of TCF Financial Corporation issued in the name of
the Trustee pursuant to the terms of the applicable award agreement under the
TCF Financial Incentive Stock Program or any successor plan thereto. Each such
contribution of Deferred Stock shall be accompanied by a designation of the date
or dates on which such Stock shall become transferable by the Trustee as well as
any events which may cause acceleration of such dates. Deferred Stock shall not
be transferable by the Trustee prior to such date or dates. If a Plan
participant or beneficiary becomes entitled to benefits from the Plan, any
Deferred Stock which is not yet transferable shall be returned to TCF Financial
and canceled. In all other respects, Deferred Stock held by the Trustee shall be
subject to the same terms and conditions as apply to other stock held by the
Trustee.


IN WITNESS WHEREOF, TCF Financial and the Trustee have caused this Agreement to
be executed effective as of the day and year first above written.




TCF FINANCIAL CORPORATION


By:    __/s/ Joseph T. Green_________________________


Its:    ___General Counsel__________________________




THE FIRST NATIONAL BANK IN SIOUX FALLS


By:    __/s/ Thomas Benz___________________________
                    
Its:    __Vice President and Trust Officer_______________




Page 16 of 16